DETAILED ACTION
This action is responsive to communication filed on 01/26/2022. The current pending claims are 1 – 18.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,927,838 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1, 7, and 13, the combination as claimed including a pump configured to increase water pressure emerging from the shower arm at a first pressure to a second higher pressure entering the shower head; a pump motor connected with the pump for, when energized, driving the pump; a battery that is electrically connected with the pump motor for energizing the pump motor; an inlet fitting in fluid communication with the pump for directing water from the shower arm to the pump, the inlet fitting being configured for direct connection with the shower arm above the water stream; and an outlet fitting in fluid communication with the pump for directing water under pressure from the pump to the shower head, the outlet fitting being configured for direct connection with the shower head above the water stream was neither found alone nor rendered obvious by the most relevant prior art of record. In discussing the most relevant prior art of record, attention is turned to US Patent Application Publication 2018/0094624 to Kabasta, Jr. which shows a portable inline pump with a rechargeable battery-operated pump having an impeller, an inlet in line with an outlet for installation between a supply arm and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754